DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. Claims 1, 10, and 19-20 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second insulation member in claims 1, 3, 5-9, and 18; fixing member in claims 5-6; and a third insulation member in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” and Lee (5,819,552).
Regarding Claim 1: Jeong teaches a refrigerator (Figure 1) comprising: a cabinet (20) comprising an outer case that defines an outer appearance of the cabinet and an inner case that is located inside of the outer case (see Figures 1-2) and that defines a storage space (see 22, 24); 
an evaporator (40) located in the storage space (22); an evaporator cover module (90) located at the inner case and configured to cover the evaporator (see Figure 4), the evaporator cover module (90) defining a surface of the storage space (see Figure 2); and a cold air supply module (Column 3, lines 18-31) configured to communicate with the evaporator cover module (90) and configured to supply cold air from the evaporator cover module to the storage space (Column 3, lines 18-31). 
Jeong fails to teach wherein the evaporator cover module comprises: a rear plate that has a planar shape and that defines the surface of the storage space, a first 
Choi teaches wherein an evaporator cover module comprises: a rear plate that has a planar shape and that defines the surface of the storage space, a first insulation member located at a rear surface of the rear plate (see Figure 6), and a second insulation member (101) spaced apart from the first insulation member and located at a front surface of an inner case (paragraph [0095], lines 1-6 and paragraph [0096], lines 1-5), and wherein the first insulation member and the second insulation member define a heat-exchange space (200) configured to accommodate an evaporator (110 via 210) between the first insulation member and the second insulation member (paragraph [0096], lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the evaporator cover module comprises: a rear plate that has a planar shape and that defines the surface of the storage space, a first insulation member located at a rear surface of the rear plate, and a second insulation member spaced apart from the first insulation member and located at a front surface of the inner case, and wherein the first insulation member and the second insulation member define a heat-exchange space configured to accommodate the evaporator between the first insulation member and the second 
Lee teaches wherein a first insulation member (115), an evaporator (150), and a second insulation member (161) are arranged in a forward-backward direction (see Figure 6), and wherein the evaporator (150) is accommodated in a heat-exchange space defined between the first insulation member and the second insulation member (see Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the first insulation member, the evaporator, and the second insulation member are arranged in a forward-backward direction, and wherein the evaporator is accommodated in a heat-exchange space defined between the first insulation member and the second insulation member to the structure of Jeong modified supra as taught by Lee in order to advantageously provide insulation to reduce heat transfer between the evaporator and the cooled air in air passages (see Lee, Column 7, lines 1-10). 
Regarding Claim 2: Jeong further teaches wherein the evaporator (40) is configured to couple to the evaporator cover module (90) in a state in which the evaporator is spaced apart from a surface of the inner case (see Figure 4) that defines a rear surface of the storage space (see Figure 1). 
Regarding Claim 3: Jeong further teaches wherein the evaporator (40) is located in the heat-exchange space (see Figure 4), and wherein the evaporator (40) is 
Regarding Claim 5: Jeong further teaches wherein the evaporator cover module (90) further comprises an evaporator fixing member (62b) that is located at a rear surface of the inner case (see Figure 2), that is configured to pass through the inner case and the second insulation member to couple to the evaporator (see Figure 2), and that is configured to support the evaporator (62b is beneath 90 which covers 40 not shown), and wherein the evaporator fixing member (62b) is configured to, based on the evaporator fixing member (62b) coupling to the evaporator (40), support the evaporator (40) at a position that is spaced apart from the first insulation member and the second insulation member (inner walls of cabinet 20 with insulation therein, Column 3, lines 18-29). 
Regarding Claim 8: Jeong further teaches wherein the evaporator cover module (90) further comprises a pair of side ducts (68) that define side ends of the heat-exchange space (see Figure 4), respectively, that are made of an insulation material (material of the duct itself), and that are located at lateral sides of the evaporator (40), respectively (see Figure 4). 
Regarding Claim 9: Jeong further teaches wherein the pair of side ducts (68) are located at lateral sides of a rear surface of the rear plate (50), respectively, and wherein the first insulation member (insulation in the walls of the cabinet of 20), the . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” and Lee (5,819,552), as applied to claim 1 above, and further in view of Atchison (2,292,032). 
Regarding Claim 4: Jeong modified supra fails to teach wherein the inner case of the cabinet is made of a metal material, and wherein the inner case comprises a plurality of plates that are coupled to each other and that define one or more surfaces of the storage space. 
Atchison teaches wherein an inner case of a cabinet is made of a metal material (16), and wherein the inner case comprises a plurality of plates that are coupled to each other and that define one or more surfaces of a storage space (vertical inner walls of Figure 1 made by 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the inner case of the cabinet is made of a metal material, and wherein the inner case comprises a plurality of plates that are coupled to each other and that define one or more surfaces of the storage space to the structure of Jeong modified supra as taught by Atchison in order to advantageously minimize heat conduction between the inner and outer liners (see Atchison, Column 2, lines 16-25). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” and Lee (5,819,552), as applied to claim 5 above, and further in view of Bollen (US 6,776, 003 B1). 
Regarding Claim 6: Jeong modified supra fails to teach wherein the evaporator fixing member comprises: a support plate configured to couple to the rear surface of the inner case; a boss part that extends from the support plate toward the evaporator, that is configured to contact the evaporator, and that is configured to pass through the inner case and the second insulation member; and a coupling member that passes through the evaporator and that is configured to couple to the boss part. 
Bollen teaches a support plate (7) configured to couple to another plate (14); a boss part that extends from the support plate toward the other plate (17), and a coupling member (19) that passes through and that is configured to couple to the boss part (Column 3, lines 25-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the evaporator fixing member comprises: a support plate configured to couple to the rear surface of the inner case; a boss part that extends from the support plate toward the evaporator, that is configured to contact the evaporator, and that is configured to pass through the inner case and the second insulation member; and a coupling member that passes through the evaporator and that is configured to couple to the boss part.  to the structure of Jeong modified supra as taught by Bollen in order to advantageously provide secure the parts together (see Bollen, Column 3, lines 27-36).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” and Lee (5,819,552), as applied to claim 1 above, and further in view of Kendall et al. (US 2010/0295435 A1), hereafter referred to as "Kendall."
Regarding Claim 7: Jeong modified supra fails to teach wherein the evaporator cover module further comprises a radiation layer that is made of a metal material, that is located at a surface of each of the first insulation member and the second insulation member, and that is configured to restrict heat transfer from cold air in the heat-exchange space to each of the first insulation member and the second insulation member, and wherein the radiation layer of each of the first insulation member and the second insulation member faces an interior of the heat-exchange space. 
Kendall teaches using aluminum sheeting for refrigerators (paragraph [0022], lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a radiation layer that is made of a metal material, that is located at a surface of each of the first insulation member and the second insulation member, and that is configured to restrict heat transfer from cold air in the heat-exchange space to each of the first insulation member and the second insulation member, and wherein the radiation layer of each of the first insulation member and the second insulation member faces an interior of the heat-exchange space to the structure of Jeong modified supra as taught by Kendall in order to advantageously provide suitable refrigerator material (see Kendall, paragraph [0022], lines 1-14).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” and Lee (5,819,552), as applied to claim 8 above, and further in view of Loewenthal et al. (3,174,642), hereafter referred to as “Loewenthal.” 
Regarding Claim 10: Jeong modified supra fails to teach wherein the evaporator cover module further comprises an adhesion member that is located at each of the pair of side ducts, that is made of a material having an elasticity, and that is configured to couple to a front surface of the inner case, the adhesion member being configured to seal the heat-exchange space between the pair of side ducts. 
Loewenthal teaches using an adhesion member (Column 3, lines 59-69) that is configured to couple to a front surface (3) of an inner case (2), the adhesion member being configured to seal the heat-exchange space between the elements (Column 3, lines 59-69) and a material having an elasticity (flexible resilient polyurethane foam strips, Column 3, lines 59-69). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the evaporator cover module further comprises an adhesion member that is located at each of the pair of side ducts, that is made of a material having an elasticity, and that is configured to couple to a front surface of the inner case, the adhesion member being configured to seal the heat-exchange space between the pair of side ducts to the structure of Jeong modified supra as taught by Loewenthal in order to advantageously provide to seal the elements together into place (see Loewenthal, Column 3, lines 59-69). 
Claims 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” and Lee (5,819,552), as applied to claim 8 above, and further in view of Ryu et al. (US 2010/0050681 A1), hereafter referred to as “Ryu.”
Regarding Claim 11: Jeong modified supra fails to teach further comprising a water supply tube configured to supply water to the refrigerator, wherein each side duct defines a tube guide part that is recessed from a surface of each side duct, that is configured to accommodate the water supply tube, and that extends in a longitudinal direction of each side duct. 
Ryu teaches a water supply tube (water supply source Figure 8) configured to supply water to a refrigerator (paragraph [0126]), wherein a duct defines a tube guide part that is recessed from a surface of the duct (paragraph [0126]), that is configured to accommodate the water supply tube (80), and that extends in a longitudinal direction of the duct (water ducts, 80a, 80b, paragraph [0128], lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a water supply tube configured to supply water to the refrigerator, wherein each side duct defines a tube guide part that is recessed from a surface of each side duct, that is configured to accommodate the water supply tube, and that extends in a longitudinal direction of each side duct to the structure of Jeong modified supra as taught by Ryu in order to advantageously provide water routed to the internal ice maker and well as to an outer dispenser so that users do not have to open the refrigerator door (see Ryu, paragraph [0134], lines 1-7).   
Regarding Claim 15: Jeong modified supra fails to teach further comprising a water tank configured to receive water from the water supply tube, wherein the cabinet defines a recess part located at a bottom surface of the storage space and configured to accommodate the water tank. 
Ryu teaches a water tank (90) configured to receive water from a water supply tube (80), wherein a cabinet (10) defines a recess part located in the cabinet (10) and configured to accommodate the water tank (90). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a water tank configured to receive water from the water supply tube, wherein the cabinet defines a recess part located at a bottom surface of the storage space and configured to accommodate the water tank to the structure of Jeong modified supra as taught by Ryu in order to advantageously provide water routed to the internal ice maker and well as to an outer dispenser so that users do not have to open the refrigerator door (see Ryu, paragraph [0134], lines 1-7).
Regarding Claim 16: Jeong modified supra further teaches wherein the evaporator cover module (see Figure 5 of Jeong) defines a suction hole located at a lower end of the evaporator cover module (see Figure 5 of Jeong) and configured to receive cold air from the storage space (24 of Jeong), and wherein the recess part (space for water tank as taught by Ryu) is located at a front of the suction hole and is configured to be cooled by cold air that enters the suction hole (when in combination). 
Regarding Claim 17: Jeong modified supra fails to teach further comprising: a dispenser located in the storage space and configured to discharge water; a freezing compartment defined by the cabinet and configured to operate independent of the 
Ryu teaches further comprising: a dispenser (50) located in a storage space (from of 10) and configured to discharge water (from 90); a freezing compartment (30 and 30’) defined by the cabinet (10) and configured to operate independent of a storage space (20); and an ice maker (100 or 200) located inside of the freezing compartment (30, 30’) and configured to generate ice, wherein the water supply tube (80) comprises a plurality of tubes (80a, 80b) and a plurality of valves (81, 82) connected to the plurality of tubes (see Figure 8), respectively, wherein the plurality of tubes include a dispenser tube (line to 50) configured to connect to the dispenser (50) and an ice maker tube (80a, 80b) configured to connect to the ice maker (100, 200), and wherein the dispenser tube, the ice maker tube, the water tank (90), and the plurality of valves are connected to each other and located inside of a recess part (in cabinet 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a dispenser located in the storage space and configured to discharge water; a freezing compartment defined by the cabinet and configured to operate independent of the storage space; and an ice maker located inside of the freezing compartment and configured to generate ice, wherein the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” Lee (5,819,552), and Ryu et al. (US 2010/0050681 A1), hereafter referred to as “Ryu,” as applied to claim 11 above, and further in view of Kendall et al. (US 2010/0295435 A1), hereafter referred to as “Kendall.” 
Regarding Claim 12: Jeong modified supra fails to teach wherein the tube guide part defines openings that are located at upper and lower ends of each side duct and that allow the water supply tube to enter the storage space through the tube guide part. 
Kendall teaches wherein a tube guide part (20 having 89 and 91) defines openings (see Figure 4) that are located at upper and lower ends of each side duct (see Figure 4) and that allow a water supply tube (83) to enter a storage space through the tube guide part (see Figure 4). 
.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” Lee (5,819,552), and Ryu et al. (US 2010/0050681 A1), hereafter referred to as “Ryu,” and Kendall et al. (US 2010/0295435 A1), hereafter referred to as “Kendall,” as applied to claim 12 above, and further in view of Park (US 2009/0126390 A1).
Regarding Claim 13: Jeong modified supra further comprising a filter located at an outer top surface of the cabinet, wherein the water supply tube is configured to connect to the filter, to pass through the cabinet, and to enter the tube guide part. 
Park teaches a filter (52) located at an outer top surface of a cabinet (see Figure 1), wherein a water supply tube (34) is configured to connect to the filter (22), to pass through (10) cabinet, and to enter a tube guide part (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a filter located at an outer top surface of the cabinet, wherein the water supply tube is configured to connect to the filter, to pass through the cabinet, and to enter the tube guide part to the structure of .    
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” Lee (5,819,552), and Ryu et al. (US 2010/0050681 A1), hereafter referred to as “Ryu,” as applied to claim 11 above, and further in view of Kendall et al. (US 2010/0295435 A1), hereafter referred to as “Kendall.”
Regarding Claim 14: Jeong modified supra fails to teach wherein each side duct comprises: a duct support part that defines at least a portion of the heat-exchange space and that faces toward a side of the evaporator; and a duct front part that extends from the duct support part and that defines the tube guide part, a thickness of the duct support part being greater than a thickness of the duct front part, and wherein the duct support part is configured to separate the water supply tube from the heat-exchange space and to restrict heat transfer from the evaporator to the water supply tube. 
Kendall teaches wherein each side duct (20) comprises: a duct support part that defines at least a portion of the heat-exchange space and that faces toward a side of an evaporator (within cabinet); and a duct front part that extends from a duct support part (72) and that defines the tube guide part (76 and 77), a thickness of the duct support part being greater than a thickness of the duct front part, and wherein the duct support part is configured to separate a water supply tube (83) from a heat-exchange space 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each side duct comprises: a duct support part that defines at least a portion of the heat-exchange space and that faces toward a side of the evaporator; and a duct front part that extends from the duct support part and that defines the tube guide part, a thickness of the duct support part being greater than a thickness of the duct front part, and wherein the duct support part is configured to separate the water supply tube from the heat-exchange space and to restrict heat transfer from the evaporator to the water supply tube to the structure of Jeong modified supra as taught by Kendall in order to advantageously provide a spine for connecting conduits/elements throughout the system and maximizing storage area space (see Kendall, paragraph [0005], lines 1-11).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” Lee (5,819,552), and Ryu et al. (US 2010/0050681 A1), hereafter referred to as “Ryu,” as applied to claim 17 above, and further in view of Kendall et al. (US 2010/0295435 A1), hereafter referred to as “Kendall.”
Regarding Claim 18: Jeong modified supra fails to teach further comprising: a third insulation member located between the inner case and the outer case; a dispenser tube guide pipe located at a side surface of the inner case and configured to guide the dispenser tube from a side surface of the recess part to the dispenser; and an ice maker 
Kendall teaches a third insulation member located between an inner case and an outer case (see insulation in Figure 4, 62); a dispenser tube guide pipe (83) located at a side surface of the inner case and configured to guide the dispenser tube from a side surface of a recess part to the dispenser (see Figure 4); and an ice maker tube guide pipe located at the side surface of the inner case and configured to guide the ice maker tube from the side surface of the recess part to the ice maker, wherein the dispenser tube guide pipe and the ice maker tube guide pipe are configured to be covered by the third insulation member between the inner case and the outer case (see Kendall, paragraph [0005], lines 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a third insulation member located between the inner case and the outer case; a dispenser tube guide pipe located at a side surface of the inner case and configured to guide the dispenser tube from a side surface of the recess part to the dispenser; and an ice maker tube guide pipe located at the side surface of the inner case and configured to guide the ice maker tube from the side surface of the recess part to the ice maker, wherein the dispenser tube guide pipe and the ice maker tube guide pipe are configured to be covered by the third insulation member between the inner case and the outer case to the structure of Jeong modified supra as taught by Kendall in order to advantageously provide a spine for connecting .   
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” and Lee (5,819,552), as applied to claim 1 above, and further in view of Lim et al. (US 2016/0054047 A1), hereafter referred to as “Lim.”
Regarding Claim 19: Jeong modified supra fails to teach wherein the cabinet comprises a refrigerating compartment and a freezing compartment, wherein the evaporator is a roll bond evaporator located at the refrigerating compartment, and wherein the refrigerator further comprises a fin tube evaporator located at the freezing compartment. 
Lim teaches wherein an evaporator is a roll bond evaporator (176, paragraph [0016]) located at a refrigerating compartment (110), and wherein a refrigerator (100) further comprises a fin tube evaporator (175, paragraph [0006]) located at a freezing compartment (130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the cabinet comprises a refrigerating compartment and a freezing compartment, wherein the evaporator is a roll bond type evaporator located at the refrigerating compartment, and wherein the refrigerator further comprises a fin tube evaporator located at the freezing compartment to the structure of Jeong modified supra as taught by Lim in order to advantageously . 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 7,204,095 B2), hereafter referred to as “Jeong,” in view of Choi et al. (US 2012/0285193 A1), hereafter referred to as “Choi,” Lee (5,819,552), and Lim et al. (US 2016/0054047 A1), hereafter referred to as “Lim,” as applied to claim 19 above, and further in view of Koo et al. (US 2015/0153097 A1), hereafter referred to as “Koo.”
Regarding Claim 20: Jeong modified supra fails to teach further comprising: a first compressor that is configured to connect to the roll bond evaporator and that defines a first refrigeration cycle; and a second compressor that is configured to connect to the fin-tube evaporator and that defines a second refrigeration cycle that is independent of the first refrigeration cycle.
Koo teaches a first compressor (61) that is configured to connect to a roll bond evaporator (67) and that defines a first refrigeration cycle (60); and a second compressor (71) that is configured to connect to an evaporator (77) and that defines a second refrigeration cycle that is independent of the first refrigeration cycle (70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a first compressor that is configured to connect to the roll bond evaporator and that defines a first refrigeration cycle; and a second compressor that is configured to connect to the fin-tube evaporator and that defines a second refrigeration cycle that is independent of the first refrigeration cycle to the structure of Jeong modified supra as taught by Koo in order to advantageously . 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buffington (3,196,632). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                               





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763